463 Pa. 129 (1975)
344 A.2d 460
COMMONWEALTH of Pennsylvania
v.
Robert EDWARDS, Appellant.
Supreme Court of Pennsylvania.
Argued November 21, 1974.
Decided October 3, 1975.
Malcolm W. Berkowitz, Philadelphia, for appellant.
F. Emmett Fitzpatrick, Dist. Atty., Richard A. Sprague, 1st Asst. Dist. Atty., Steven H. Goldblatt, Asst. Dist. Atty., Chief, Appeals Division, Maxine J. Stotland, Asst. Dist. Atty., Mark Sendrow, Asst. Dist. Atty., Assistant Chief, Appeals Division, Abraham J. Gafni, Deputy Dist. Atty. for Law, for appellee.
Before JONES, C.J., and EAGEN, O'BRIEN, ROBERTS, NIX and MANDERINO, JJ.

OPINION OF THE COURT
PER CURIAM.
Judgment of sentence affirmed.
POMEROY, J., did not participate in the consideration or decision of this case.